Wright, J.
i. TESDEit: not sufficient, Something is said about a tender by-defendant of the amount which was admitted to be due plaintiff, at the rate of thirty-five dollars per montli for the time she actually taught. There was no proof of such tender, however. A mere readiness or willingness to pay is not sufficient. Nor will a proposition on the part of the school board to pay so much, without more, amount to a tender.
2 contract-teacher’s. Whether the contract in suit was binding because not filed with nor approved by the president of the board, is entirely immaterial for the purposes of this case. And the same is true of two other points made, the one by the appellant and the other by the appellee. The first is, that the contract was not signed by the sub-director. The second, that under the law the board alone has power to dismiss a teacher, and cannot delegate that power (as was done by a general resolution of the board in this instance) to the sub-, director. We say that these inquiries are immaterial, because it is admitted that the director did make this contract, that plaintiff undertook to teach under it, and though he never put his name to it until after this action was commenced, this is the only contract upon which the parties can rely to either recover or defend in this action. And inasmuch as plaintiff, by this contract, conceded the right of the sub-director to dismiss her for a violation of the stipulations thereof, she cannot now insist that she was not dismissed by the proper authority.
*593And in thus holding, there is the less difficulty, from the fact that the board did afterward, after a full hearing of both parties and all the testimony, ratify and confirm the action of the sub-director. This leaves but two questions. The one is, Was she properly dismissed the school ? If not, then secondly, Is she entitled to recover the contract price for the whole time fixed by the contract, or only at that rate for the time she taught, with damages resulting from the breach of the contract ?
We auswer the first inquiry in the affirmative, and this renders a response to the second unnecessary. The testimony satisfies us that the director had a clear right, by the terms of the contract, to dismiss plaintiff, and that there was such failure on her part to fulfill said contract as to justify his interposition.
It may be even conceded that plaintiff was not unfaithful in the discharge of her duties, and still the ruling should have been the other way. The fair inference is that the school was different, in the size of the scholars, many of them being larger than she had been accustomed to teach, and though she had the promised aid of the school officers, she could and did not control the school. In other words, she undertook more than she was able to accomplish.
This she could not know in advance, nor could any one very well. But though she was ever so faultless in her efforts, if she could not manage the school, and because of this inability “ the school was a failure,” “ the scholars were not subject to her control,” “ did not learn,” as the witnesses in these various forms express it, there was no obligation on the director to continue the school under her instruction, but upon being satisfied of these facts he could properly declare her engagement at an end.
We do not propose to refer to the testimony leading us to this conclusion. It is sufficient to say that there is no *594conflict when we refer to the testimony of the scholars. Nor is there little, if any, when we refer to those sending to the school. In addition to this we have the deliberate action of'the sub-director, who seems to have made the order after a careful and candid examination of all the circumstances. After this the directors of the district made a like inquiry, having testimony from both sides, and reached the same conclusion. Without giving to this action any thing like conclusive weight, we nevertheless give it much consideration,, as we should in examining such a question. These local tribunals — acting, it is true, as the officers of the district, and yet 'really personally disinterested — must necessarily and properly, while acting within the scope of their powers, be invested with a large discretion, and great weight is deservedly due to their action. And in a case where we have the concurrent action of the board and sub-directoiy sustained by the decided weight of the testimony, the safer rule, a rule due alike to the interest of schools and warranted by the language and reason of the law, is to sustain the local tribunals. And our opinion, therefore, is that the court below erred in finding for the plaintiff to the full amount of her claim.
The cause will be reversed and remanded for trial de novo, unless plaintiff shall elect to accept the amount offered to be paid by defendant, in which event the court below will make the proper order on the subject of costs.
Reversed.